                          Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 1 of 12


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SGCE LLC

2.   All other names debtor       FDBA SGC Energia Co LLC
     used in the last 8 years
                                  FDBA GI - Gassification International US LLC
     Include any assumed          DBA SGCEnergia US
     names, trade names and       FDBA Broward Investments LLC
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  120 N. Munger Street
                                  Pasadena, TX 77506
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 2 of 12
Debtor    SGCE LLC                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5413

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Juniper Specialty Products LLC                                Relationship              Affiliate
                                                            Southern District of
                                                 District   Texas                         When     6/19/20                Case number, if known     20-33109



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                            Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 3 of 12
Debtor   SGCE LLC                                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?

                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                            Other        Personal property and pilot plant at leased property
                                                                            120 N. Munger Street
                                           Where is the property?           Pasadena, TX, 77506-0000
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency    Aon
                                                        Contact name        Ricky Wong
                                                        Phone               832-476-6528


         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors
                                 50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 4 of 12
Debtor    SGCE LLC                                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 19, 2020
                                                  MM / DD / YYYY


                             X   /s/ John Baumgartner                                                     John Baumgartner
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CRO




18. Signature of attorney    X   /s/ Brian A. Kilmer                                                       Date June 19, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brian A. Kilmer
                                 Printed name

                                 Kilmer Crosby & Quadros PLLC
                                 Firm name

                                 712 Main St.
                                 Ste. 1100
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     713-300-9662                  Email address      bkilmer@kcq-lawfirm.com

                                 24012963 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
         Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 5 of 12




                                         SGCE, LLC
                            Written Consent of the Board of Managers

                                             June 17, 2020

       The undersigned, being all of the members of the Board of Managers (the “Board”) of
SGCE, LLC, a Delaware limited liability company (the “Company”), by the execution of this
written consent (this “Consent”), hereby approve, consent to and adopt the following resolutions
and actions therein authorized as the act of the Board by written consent, effective as of the date
first set forth above, such approval, consent, and adoption to have the same force and effect as if a
meeting of the Board had been duly called and held:
       WHEREAS, the Board of has concluded that the Company is insolvent and unable to pay
debts as they mature;
       WHEREAS, following many discussions with its advisors and based on the advice of its
advisors, the Company believes it would be in the best interests of the Company’s creditors and
other stakeholders of the Company to file a voluntary petition under Chapter 11 of the Bankruptcy
Code in the Southern District of Texas;
       WHEREAS, it would be in the best interests of creditors for the Company to retain the
law firm of Kilmer Crosby & Quadros PLLC to file a voluntary petition under Chapter 11 of the
Bankruptcy Code for the Company; it is:
       NOW, THEREFORE, BE IT RESOLVED, that the Company shall file a bankruptcy
petition as soon as practicable in accordance with Chapter 11 of the Bankruptcy Code;
       RESOLVED, the Board has determined Kilmer Crosby & Quadros PLLC shall be
employed as bankruptcy counsel for the Company to file the voluntary petition under Chapter 11
of the Bankruptcy Code;
       RESOLVED, that the Chief Restructuring Officer, John D. Baumgartner, be, and hereby
is, authorized and directed to execute or have someone else at the company execute and file all
petitions, schedules, lists, and other papers, and to take all such further actions, as he necessary,
desirable, advisable or appropriate to effectuate or carry out the purposes of any and all of the
foregoing resolutions and the transaction[s] contemplated thereby; and that the taking of each such
action, the execution and delivery of each such document or instrument shall be conclusive
evidence of its necessity or advisability;




                                                  1
        Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 6 of 12




       RESOLVED, the Secretary and any Assistant Secretary of the Company be, and each of
them hereby is, authorized in the name and on behalf of the Company to certify the passage of the
foregoing resolutions.


       FURTHER RESOLVED, that this Consent may be executed in any number of
counterparts by means of an original, facsimile, or portable document format (PDF) signature,
each of which shall be deemed an original document and all of which together shall constitute one
and the same document.

       IN WITNESS WHEREOF, the undersigned have executed this Resolution effective as
of June 11, 2020.
                         [Signature page follows]




                                               2
Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 7 of 12




                              MANAGERS:



                              _______________________________
                              Zalmie Jacobs



                              _______________________________
                              Glen Gordon



                              _______________________________
                              Tom Mara




                              _______________________________
                              Max Slivka




                               3
Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 8 of 12
Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 9 of 12




                              MANAGERS:



                              _______________________________
                              Zalmie Jacobs



                              _______________________________
                              Glen Gordon



                              _______________________________
                              Tom Mara




                              _______________________________
                              Max Slivka




                               3
Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 10 of 12




                              MANAGERS:



                              _______________________________
                              Zalmie Jacobs



                              _______________________________
                              Glen Gordon



                              _______________________________
                              Tom Mara




                              _______________________________
                              Max Slivka




                               3
                         Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 11 of 12

                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re      SGCE LLC                                                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 GI - Gasification International US Inc.                                              15%                                        Voting
 miguel.martins@sgc.pt

 SGCE Management LLC                                                                  0                                          Profit Interest
 c/o York Capital Management
 767 Fifth Ave., 17th Floor
 New York, NY 10153

 YGTL Investor LLC                                                                    85%                                        Voting
 c/o York Capital Management
 767 Fifth Ave., 17th Floor
 New York, NY 10153


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CRO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 19, 2020                                                          Signature
                                                                                            John Baumgartner

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 20-33110 Document 1 Filed in TXSB on 06/19/20 Page 12 of 12
